UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7751



AALON SMITH,

                                            Plaintiff - Appellant,


          versus


DAVID ROBINSON, Warden of N.C.C.; T. JOHNSON,
Correctional Officer; J. MARSHALL, Lieutenant
Supervisor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-660)


Submitted:   January 30, 2004              Decided:    March 3, 2004


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aalon Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Aalon Smith appeals the district court’s order dismissing

without prejudice his 42 U.S.C. § 1983 (2000) action. The district

court dismissed the complaint pursuant to Fed. R. Civ. P. 41(b) for

failure to immediately notify the court of his change in address.

Because of that failure, correspondence from the court addressed to

Smith was returned as undeliverable.

              The district court’s dismissal without prejudice is not

appealable.        See Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                      A dismissal without

prejudice     is     a    final    order    only    if    “‘no   amendment    [in    the

complaint] could cure the defects in the plaintiff’s case.’”                         Id.

at 1067 (quoting Coniston Corp. v. Village of Hoffman Estates, 844

F.2d   461,    463       (7th   Cir.    1988)).      In    ascertaining      whether    a

dismissal without prejudice is reviewable in this court, we must

determine “whether the plaintiff could save his action by merely

amending his complaint.”                Domino Sugar, 10 F.3d at 1066-67.              In

this case, Smith may move in the district court to reopen his case

and    to   file    a     signed   complaint       giving   his    present    address.

Therefore, the dismissal order is not appealable.

              Accordingly,         we    dismiss     the    appeal    for     lack     of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                             DISMISSED

                                           - 2 -